Citation Nr: 1707742	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  12-35 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUE

Entitlement to an initial disability rating higher than 20 percent for left shoulder labral tear, status post repair.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to September 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in April 2010, which granted service connection for left shoulder labral tear status post repair with a rating of 20 percent effective January 30, 2009.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In her December 2012 substantive appeal (VA Form 9), the Veteran requested a videoconference Board hearing regarding the assigned rating for her service-connected left shoulder disability; and she has not withdrawn that request.  

In a letter dated November 10, 2016, the RO notified the Veteran that her videoconference hearing had been scheduled for December 14, 2016.  See also December 1, 2016 reminder letter.  Unfortunately it appears that these letters may not have been sent to the Veteran's last known address.  See address confirmation record associated with VBMS claims file in August 2016, which shows last recent address different than that used in the hearing notification letters.  See also address reported by Veteran in her October 2015 power of attorney.  This case is therefore remanded for re-scheduling of the requested Board hearing.

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and confirm her current address, and then schedule her for a videoconference Board hearing at the RO with jurisdiction over her current address.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

